Citation Nr: 1703010	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  09-42-250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for migraine headaches, to include as secondary to an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to May 1972 and from December 1974 to February 1978, with additional service in the Reserves.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO) that, following the submission of additional evidence, confirmed and continued a February 2007 denial of the claims on appeal.  In July 2014, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.

This case was previously before the Board in November 2014, when the Board remanded these issues to the RO for additional development of the evidence.  The November 2014 Board remand additionally included two additional service connection claims (for disabilities of the right ankle and low back).  During the processing of the remand, an October 2015 RO rating decision awarded a full grant of the benefits at issue in those claims; accordingly, those issues are no longer in appellate status, and the only issues before the Board on appeal at this time are those issues listed on the title page of this decision.

After the Board's prior remand of this appeal, the Veteran formally appointed a new representative to assist him in this matter in July 2015.  The new representative is accordingly identified on the title page of this decision.

As discussed in greater detail below, the Veteran has recently submitted correspondence that asserted new theories of entitlement with regard to both claims remaining in appellate status.  March 2016 items of correspondence from the Veteran and his representative present a new theory of entitlement to service connection for a psychiatric disability that features new evidence of a diagnosis of PTSD (with new assertions concerning in-service traumatic stressor events) and also asserts that the Veteran's migraine headaches are a consequence of the psychiatric disorder.  The Board has recharacterized the issues on appeal accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2016, the Veteran submitted correspondence that presented a new assertion of entitlement to service connection for PTSD as part of his existing claim of entitlement to service connection for an acquired psychiatric disability, previously claimed as major depressive disorder.  The Veteran's March 2016 submission included a February 2016 PTSD Disability Benefits Questionnaire completed by a private psychologist that indicates that the Veteran has been diagnosed with PTSD and that the examining private psychologist opined that the Veteran's "diagnosed condition of PTSD is at least as likely as not caused by or the result of the traumatic accidents which occurred during his military service."  The report attributes the PTSD diagnosis to two identified in-service stressors.  The first described stressor event featured a 1983 incident in which the Veteran completed a parachute jump in which "he was caught up in a wind tunnel and he landed roughly in a rock quarry," and "he feared for his life throughout the fall...."  The second described stressor event featured an incident in which "he was injured and burned during the firing of a 151 mm main gun round.... The explosion burned his left eyebrow and hair on the side of his head off.... he barely escaped with his life following the explosion."  Each event was described as having occurred "during a training exercise."

A March 2016 statement from the Veteran's representative specifically requested a remand of the case for AOJ consideration of the new contentions and evidence: "Since the Regional Office never consider[ed] his new evidence a remand is require[d] to determine whether his documented in service incident and his medical evidence would grant his benefit sought on appeal."  The Board notes that the new evidence was submitted after this appeal was certified by the AOJ back to the Board in February 2016.

The Board notes that the Veteran's service treatment records do document a June 1983 accident in which the Veteran was injured during a parachute jump "following fall into rocks."  Significantly, the Veteran has already been awarded service-connected disability compensation for residuals of left pubic ramus fracture on the basis of this event; the basis of that VA award acknowledges that the parachute jump accident took place in the line of duty, as explained in an October 1986 rating decision.  The June 1983 event occurred during a period of reserve service, but the event has been determined to feature a disabling injury in the line of duty such that the stressor event may be considered to have been in active service for the purposes of considering service connection.  (The term '"active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); see also 38 C.F.R. § 3.6.)

As the Veteran's claimed June 1983 stressor event features an incident that has already been recognized by VA as one during which the Veteran was disabled from an injury incurred in the line of duty, the Board shall consider the claimed June 1983 stressor event to be a verified occurrence associated with active duty for the purposes of service connection analysis.

The March 2016 private psychologist's report establishing a diagnosis of PTSD does not clearly attribute the diagnosis to the June 1983 parachute jump accident alone; the report states that both stressors "contributed to the Veteran[']s PTSD diagnosis."  The Board notes that the second identified stressor (featuring being injured in an explosion) has not been confirmed by the evidence available at this time, and the AOJ has not yet been presented with this information to have an opportunity to take appropriate steps to attempt to verify the stressor event.  In accordance with the request of the Veteran's representative, a remand is warranted to attempt to verify the second claimed stressor event.

A new VA examination with medical opinion is also warranted to determine whether verified stressor event(s) are sufficient, considered alone (excluding any unverified or non-service stressor event), to support a diagnosis of PTSD.  The new VA examination report shall have the opportunity to address the conflicting indications of record.  The Veteran's VA mental health treatment records show that the Veteran has been receiving treatment for a diagnosis of major depressive disorder, with multiple negative PTSD screening evaluations indicating that the Veteran did not have symptoms suggestive of PTSD.  This appears inconsistent with the March 2016 private psychologist's report diagnosing only PTSD without acknowledging or discussing the previously established diagnosis of major depressive disorder.

Additionally, the Board's prior November 2014 remand of this case instructed the AOJ to take appropriate action to obtain the Veteran's pertinent records in the custody of the Social Security Administration (SSA).  Following that remand, the AOJ appears to have requested the Veteran's records from SSA, but the sought records have not been received and associated with the claims-file nor has a negative response been received from SSA indicating that the records are unavailable.  The Board notes that a January 2015 letter from the AOJ to the Veteran indicates that the SSA records were requested, and an October 2015 rating decision indicates that the SSA records were "requested non received."  A single page of an SSA disability determination involving a primary diagnosis of "Mood Disorders" was submitted by the Veteran in March 2016, documenting a November 2007 filing and July 2008 determination.  Additionally, the Board observes that a November 2013 letter from the Veteran reported that he had "a social security disability hearing scheduled" in December 2013.

A remand is necessary to complete the necessary actions to either obtain the pertinent federal records or to confirm and document in the claims-file that such records are unavailable.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, the Board notes that the March 2016 brief submitted by the Veteran's representative asserts "[t]he veteran stated his headaches are being caused by his mental health condition because of his chronic sleep disorder."  Thus, the Veteran's claim of entitlement to service connection for headaches now features a theory of entitlement that is dependent upon the outcome of the psychiatric disability service connection issue.  The headaches issue is inextricably intertwined with the psychiatric disability issue such that adjudication of the headaches issue must be deferred while development of the psychiatric disability issue is pending on remand.  The Court has held that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate action to request all decisions and records, including medical records, associated with any claim for SSA disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file (with documentation of a negative response from SSA) and the Veteran should be notified in writing.

2.  The Veteran has now presented new testimony identifying an alleged in-service stressor event in which "he was injured and burned during the firing of a 151 mm main gun round.... The explosion burned his left eyebrow and hair on the side of his head off.... he barely escaped with his life following the explosion .... during a training exercise."  After the AOJ requests from the Veteran any needed additional information (including with regard to the time and location of this alleged stressor event), all available information regarding the alleged stressor event should be forwarded to the JSRRC, with a request that that organization attempt to verify the claimed stressor.  (If the time frame provided exceeds the maximum length for a single JSRRC request, further requests should be made to encompass the entire identified period to the extent reasonable.)  If the information provided by the Veteran is insufficient, he must be so notified and offered opportunity to supplement the information.  If the stressor event cannot be verified, the file must be so annotated, and the Veteran must be so notified.

3.  After the above-sought development is completed, the AOJ should arrange for the Veteran to be examined by a psychologist or psychiatrist to ascertain the nature and likely etiology of any psychiatric disabilities, to include whether or not he has PTSD based on any verified stressor event(s) in service.  The AOJ must inform the VA examiner of whether the Veteran's claimed stressor featuring an explosion has been verified in the above-directed development.  The Veteran's record (to include this remand) must be reviewed by the examiner in connection with the examination.  Following examination and interview of the Veteran and review of the pertinent medical history, the examiner should offer an opinion that responds to the following:

(a) Please identify (by diagnosis) each psychiatric disability entity found.  Specifically, does the Veteran have a diagnosis of PTSD based on the verified stressor event(s) in service?  In answering this question, the VA examiner is asked to please discuss the fact that the Veteran's VA medical records show a diagnosis of major depressive disorder without PTSD, and the March 2016 report of a private psychologist shows a diagnosis of PTSD without discussion of the previously established different diagnosis.  If there are both verified and unverified in-service stressor events, the VA examiner should indicate whether the verified in-service stressor event(s), without contribution from other stressors, are sufficient to support a diagnosis of PTSD.  Additionally, the VA examiner is asked to please note that the Veteran's claimed stressor involving a 1983 parachute jumping accident is corroborated by service records and is considered verified; the VA examiner should take note of whether the additional stressor event featuring an explosion has been determined to be verified by the RO/AOJ.

(b) If PTSD is not diagnosed, please explain why the Veteran does not meet the criteria for such diagnosis. 

(c) If a psychiatric disability other than PTSD is diagnosed, please opine whether it is at least as likely as not (a 50 percent or greater probability) that it is related to any verified in-service stressor event(s) or otherwise etiologically linked to the Veteran's military service.  Please specifically address whether the major depressive disorder diagnosed during the appeal is at least as likely as not related to service, including any verified in-service stressor event (i.e., the verified 1983 parachute jumping accident).

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  Thereafter, the AOJ should undertake any additional development suggested by the results of the development requested above (to include a VA examination for headaches/migraines, claimed as secondary to psychiatric disorder, if indicated) and readjudicate the Veteran's claims remaining on appeal.  If any claim on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

